Citation Nr: 1043759	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  07-38 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for hypertension, including 
as secondary to service-connected rheumatoid arthritis.

2.  Entitlement to service connection for peptic ulcer disease, 
including as secondary to service-connected rheumatoid arthritis.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for alcoholism.

6.  Entitlement to service connection for aortic dissection.

7.  Entitlement to an initial compensable rating for rheumatoid 
arthritis.

8.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from November 1954 to July 1965.  
He received an honorable discharge for a period of active service 
from November 1954 to December 1963.  Because the Veteran 
received a dishonorable discharge for a period of active service 
from December 1963 to July 1965, however, VA compensation is 
prohibited for any diseases or injuries related to such service.  
See 38 C.F.R. § 3.312 (2010).

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  A Travel Board hearing was held at the RO in 
August 2010 before the undersigned Acting Veterans Law Judge and 
a copy of the hearing transcript has been added to the record.

The Board notes that, in an Administrative Decision issued in 
September 2006, the RO determined that the Veteran's dishonorable 
discharge for a period of active service from December 1963 to 
July 1965 was a bar to receipt of VA benefits for any 
disabilities related to such service.  See 38 U.S.C.A. § 101(2) 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.312 (2010).  The Veteran 
did not initiate an appeal with respect to this Administrative 
Decision so it is now final.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for hypertension 
and peptic ulcer, and entitlement to an initial compensable 
rating for rheumatoid arthritis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  Because 
adjudication of the Veteran's initial compensable rating claim 
for rheumatoid arthritis likely will affect his TDIU claim, the 
Board finds that these claims are inextricably intertwined.  See 
Harris v. Derwinski, 1 Vet. App. 180. 183 (1991) (holding that 
two issues are inextricably intertwined when they are so closely 
tied together that a final Board decision on one issue cannot be 
rendered until the other issue has been considered).  Thus, 
adjudication of the TDIU claim is deferred.


FINDINGS OF FACT

1.  A bilateral hearing loss disability was not manifest in 
service and is not attributable to service, and an organic 
disease of the nervous system was not manifest within one year of 
separation from service.

2.  Tinnitus was not manifest in service and is not attributable 
to service.

3.  In testimony at his July 22, 2010, videoconference Board 
hearing, prior to the promulgation of a decision in the appeal, 
the Veteran, through his service representative, requested 
withdrawal of his appeal with respect to the denial of his claims 
of service connection for alcoholism and for aortic dissection.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active service nor 
may bilateral sensorineural hearing loss be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.385 
(2010).

2.  Tinnitus was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010);  38 C.F.R. 
§§ 3.303, 3.304 (2010).

3.  The criteria for withdrawal of an appeal by the appellant 
have been met on the issues of entitlement to service connection 
for alcoholism and for aortic dissection.  38 U.S.C.A. 
§§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide. 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in February and September 2005 and in 
February and March 2006 that fully addressed all notice elements 
and were sent prior to the initial RO decision in this matter.  
The letters provided information as to what evidence was required 
to substantiate the claims and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  The March 2006 letter specifically informed the Veteran 
of what type of information and evidence was needed to establish 
a disability rating and effective date.  Moreover, the Veteran 
was afforded an opportunity to appear at a hearing before the 
undersigned Acting Veterans Law Judge in August 2010. This action 
supplements VA's compliance with the VCAA and satisfies 38 C.F.R. 
§ 3.103.  The Veteran was notified of all other elements of the 
Dingess notice, including the disability-rating and effective-
date elements of his claims, in a March 2006 letter.  The letters 
predated the rating decision.  

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the Veteran in the development of 
the claims.  To that end, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2010).  Service treatment records and service personnel records 
have been obtained as have VA outpatient treatment records.  With 
respect to the Veteran's service connection claims for bilateral 
hearing loss and for tinnitus, a VA examination was conducted in 
September 2006, at which time the examiner was provided the 
Veteran's claims file for review, took down his medical history, 
and reached a conclusion based on his examination that is 
consistent with the record.  Although the Board recognizes that 
this VA examiner did not provide detailed information regarding 
the impact of the Veteran's bilateral hearing loss on his daily 
functioning, see Martinak v. Nicholson, 21 Vet. App. 447 (2007), 
because his service connection claim for bilateral hearing loss 
is being denied, any error in the conduct of the VA examination 
report is not prejudicial.

The Veteran has contended that he was treated at Select One 
Specialty Hospital in Denver, Colorado, for his claimed 
disabilities.  In response to a request for these records, 
however, this facility notified the RO in September 2005 that the 
Veteran had not been a patient there and no records were 
available.  

The Board finds that all necessary development has been 
accomplished and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  In addition to the evidence discussed above, the 
Veteran's statements in support of the claims are also of record.  
The Board has considered such statements carefully and concludes 
that no available outstanding evidence has been identified.  
Additionally, the Board has reviewed the medical records for 
references to additional treatment reports not of record but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims.

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Applicable Law

The term "Veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable. 38 C.F.R. § 
3.1(d) (2010).  If the former service member did not die in 
service, pension, compensation, or dependency and indemnity 
compensation is not payable unless the period of service on which 
the claim was based was terminated by a discharge or release 
under conditions other than dishonorable.  38 U.S.C.A. § 101(2) 
(West 2002); 38 C.F.R. § 3.12 (2010).

A discharge or release from service under specified conditions is 
a bar to the payment of VA benefits unless it is found that the 
person was insane at the time of committing the offense causing 
such discharge or release. 38 C.F.R. § 3.12(b) (2010).  Benefits 
are not payable where the claimant received an other than 
honorable discharge as a result of willful and persistent 
misconduct. 38 C.F.R. § 3.12(d)(4) (2010); see also 38 U.S.C.A. § 
5303 (West 2002 & Supp. 2010). Benefits further are not payable 
where the claimant is discharged under other than honorable 
conditions as a result of being AWOL for continuous period of 180 
days unless there are compelling circumstances to warrant the 
claimant's prolonged unauthorized absence. 38 C.F.R. § 3.12(c)(6) 
(2010).

Veterans are entitled to compensation from VA if they develop a 
disability "resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty." 38 U.S.C. 
§§ 1110 (wartime service), 1131 (peacetime service).  To 
establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 
(Fed. Cir. 2009).  The absence of any one element will result in 
the denial of service connection.  Coburn v. Nicholson, 19 Vet. 
App. 427, 431 (2006).

If there is no evidence of a chronic condition during service or 
an applicable presumptive period, then a showing of continuity of 
symptomatology after service may serve as an alternative method 
of establishing the second and/or third element of a service 
connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Evidence 
of a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

Clinically, the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).   
For compensation purposes, however, impaired hearing is 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz (Hz) is 40 decibels (dB) or greater or where the 
auditory thresholds for at least three of these frequencies are 
26 dB or greater or when speech recognition scores are less than 
94 percent.  38 C.F.R. § 3.385.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  Reasonable doubt is one which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

Factual Background

The Veteran's enlistment physical examination in November 1954, 
he denied all relevant medical history and clinical evaluation 
was normal.  The Veteran's hearing was 15/15 bilaterally on 
whispered voice hearing test.  It was noted that physical 
inspection had revealed no additional findings.  Clinical 
evaluation of the Veteran was unchanged on subsequent periodic 
physical examination in November 1957, at which time his hearing 
again was 15/15  bilaterally.  The Veteran again denied any 
relevant medical history on periodic physical examination in 
March 1958, at which time clinical evaluation was normal and 
hearing was unchanged.  On periodic physical examination in 
November 1962, clinical evaluation was normal, his hearing was 
15/15 bilaterally.

The post-service medical evidence shows that, on private 
audiology testing in March 2003, it was noted that the Veteran 
had a gently sloping mild to profound sensorineural hearing loss 
in the left ear and a mild to moderately severe sensorineural 
hearing loss in the right ear.  The results of the Veteran's 
audiology testing were not interpreted.  It also was noted that 
the Veteran reported a history of "extreme noise 
exposure/blast" in the left ear.  The Veteran's 

On VA audiology examination in September 2006, the Veteran 
complained of hearing loss since service and constant bilateral 
tinnitus.  The VA examiner reviewed the Veteran's claims file, 
including his service treatment records.  The Veteran's pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
55
60
60
65
LEFT
30
55
70
80
90

Speech audiometry revealed speech recognition ability of 
80 percent in the right ear and of 84 percent in the left ear.  
The Veteran reported an in-service history of 12 years of 
destroyer duty and office work.  He also reported that he had 
used hearing aids since 1986.  The VA examiner noted that the 
Veteran's hearing test at his separation physical examination 
showed hearing sensitivity within normal limits which indicated 
that there was no evidence of significant hearing damage while in 
service.  The VA examiner opined that, based on the Veteran's 
hearing testing conducted at discharge, it was less likely than 
not that the Veteran's current bilateral hearing loss and 
tinnitus were caused by or a result of in-service noise exposure.  
The diagnoses were moderately severe sensorineural hearing loss 
in both ears and tinnitus.

The Veteran received new hearing aids from VA in October 2009.

Initially, the Board notes that the Veteran's only honorable 
period of active service was between November 1954 and December 
1963.  Because the Veteran was dishonorably discharged for a 
period of active service between December 1963 and July 1965, his 
service treatment records from this period will not be considered 
as service connection is prohibited for any diseases or injuries 
incurred during a period of dishonorable service.  38 U.S.C.A. § 
101(2); 38 C.F.R. § 3.12.  

The Board finds that the preponderance of the evidence is against 
the Veteran's claims of service connection for bilateral hearing 
loss and for tinnitus.  Despite the Veteran's assertions to the 
contrary, there is no evidence in his service treatment records 
that he complained of or was treated for either bilateral hearing 
loss or for tinnitus at any time during his only period of 
honorable active service between November 1954 and December 1963.  
Instead, and as the VA examiner noted in September 2006, the 
Veteran's hearing was within normal limits on repeated whispered 
voice hearing testing conducted during active service, including 
in November 1962 (the last date for which audiology testing 
results are available during his honorable period of active 
service).  There also is no evidence that the Veteran was 
diagnosed as having bilateral sensorineural hearing loss during 
his honorable period of active service between November 1954 and 
December 1963 or within 1 year of his separation from service in 
December 1963 (or by December 1964).  Accordingly, the Board 
finds that service connection for bilateral sensorineural hearing 
loss (as an organic disease of the nervous system) on a 
presumptive service connection basis is not warranted.  See 
38 C.F.R. §§ 3.307, 3.309.

After a careful review of the evidence of record, the Board finds 
that the Veteran is not entitled to service connection for 
bilateral hearing loss or for tinnitus on a direct basis.  It 
appears that, following the end of his honorable period of active 
service in December 1963, the Veteran first was treated for 
bilateral hearing loss in March 2003, or almost 40 years later.  
The Board notes that evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Following service separation, it appears that the Veteran first 
was treated for tinnitus when he was seen for VA examination in 
September 2006, or almost 43 years later.  Id.  The VA examiner 
in September 2006 accurately recounted the Veteran's reported 
history, reviewed the claims file, and explained the reasons for 
his conclusion of a lack of nexus based on the normal findings in 
service.  See Nieves-Rodriguez, 22 Vet. App. at 304.  The VA 
examiner provided a competent and comprehensive opinion in 
September 2006 which concluded that the Veteran's current 
bilateral hearing loss and tinnitus were not related to active 
service because his hearing had been normal at his entry on to 
and separation from active service.  The Veteran has not 
identified or submitted any competent evidence, to include a 
medical nexus, which is contrary to the VA examiner's probative 
medical opinion in September 2006 that neither bilateral hearing 
loss nor tinnitus is related to active service.  Accordingly, the 
Board finds that service connection for bilateral hearing loss 
and for tinnitus is not warranted.

In reaching the above conclusions, the Board acknowledges 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), in which 
the Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation but extends to the 
first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.  

The Veteran is competent to state, as he has in this case, that 
he currently experiences hearing loss and ringing in the ears (or 
tinnitus).  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  However, while at the hearing of August 2010 
the Veteran testified he had experienced tinnitus in service and 
since then, service treatment records are completely silent for 
any complaints of tinnitus.  Moreover, his first reports of 
tinnitus were at the VA examination of September 2006.  The Board 
finds that the Veteran's silence for many decades after service 
to be negative evidence against his claims of continuity of 
symptomatology since service and finds his current assertions of 
tinnitus since service not to be credible.  Similarly, while the 
Veteran now alleges hearing loss since service, the Board notes 
that his first documented complaints of hearing loss are not 
until a private audiology examination of June 1990, or decades 
after service.  Moreover, at the August 2010 hearing the Veteran 
testified that he had experienced hearing loss in service.  
However, in periodic physicals in service he denied any problems 
with his ears.  The Board finds his contemporaneous reports in 
service to be more credible than his current allegations of 
hearing loss in service.  Moreover, to the extent that the 
Veteran is competent to testify that bilateral hearing loss and 
tinnitus are related to active service, the probative value of 
his general lay testimony on this etiological question is 
outweighed by the competent medical evidence (in this case, the 
VA examiner's September 2006 opinion) which indicates that 
neither bilateral hearing loss nor tinnitus is related to active 
service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. 
Cir. 2009) (finding Board's categorical statement that "a valid 
medical opinion" was required to establish nexus, and that a 
layperson was "not competent" to provide testimony as to nexus 
because she was a layperson, conflicts with Jandreau); Jandreau, 
492 F.3d at 1376 (finding lay witness capable of diagnosing 
dislocated shoulder); Barr, 21 Vet. App. at 308-309 (finding lay 
testimony is competent to establish the presence of varicose 
veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) 
(holding that, unlike varicose veins or a dislocated shoulder, 
rheumatic fever is not a condition capable of lay diagnosis).  
See also Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is 
generally the province of medical professionals to diagnose or 
label a mental condition, not the claimant"). 
The Board finds that he is not competent on this matter as this 
is a complex medical matter beyond the ken of a layman.  
Jandreau, surpa.

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Dismissal of Service Connection Claims for Alcoholism & Aortic 
Dissection

Finally, with respect to the Veteran's claims of service 
connection for alcoholism and for aortic dissection, the Board 
notes that it may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at any 
time before the Board promulgates a decision.  38 C.F.R. § 20.204 
(2010).  Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In this case, 
the appellant testified at his Travel Board hearing on August 25, 
2010, prior to the promulgation of this decision, that he was 
withdrawing his appeal for service connection for alcoholism and 
for aortic dissection.  He also submitted a written statement to 
that effect at the time of his Board hearing.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration with respect to these claims.  Accordingly, the 
Board does not have jurisdiction to review these claims and they 
are dismissed.

ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for alcoholism is dismissed.

Entitlement to service connection for aortic dissection is 
dismissed.


REMAND

The Veteran has contended that his service-connected rheumatoid 
arthritis is more disabling than currently evaluated.  He also 
seeks service connection for hypertension and peptic ulcer 
disease.  He finally has contended that he is not employable as a 
result of his service-connected disabilities.

The Veteran testified specifically before the Board in August 
2010 that his service-connected rheumatoid arthritis had worsened 
since his most recent VA examination.  A review of the claims 
file shows that the Veteran's most recent VA examination for 
rheumatoid arthritis occurred in September 2006.  Given the 
length of time which has elapsed since the Veteran's most recent 
VA examination, and given his credible hearing testimony 
concerning his service-connected rheumatoid arthritis, the Board 
also finds that, on remand, the Veteran should be scheduled for 
an updated VA examination which addresses the current nature and 
severity of his service-connected rheumatoid arthritis.  

And, as noted in the Introduction, adjudication of the Veteran's 
TDIU claim must be deferred.  The Veteran testified in August 
2010 that he had been unemployed since 2004.  He also testified 
that his service-connected disabilities interfered with his 
employability.  The Board notes that, in Rice v. Shinseki, the 
Court recently held that a TDIU claim cannot be considered 
separate and apart from an increased rating claim.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that 
a TDIU claim is an attempt to obtain an appropriate rating for a 
service-connected disability.  The Court also found in Rice that, 
when entitlement to a TDIU is raised during the adjudicatory 
process of the underlying disability, it is part of the claim for 
benefits for the underlying disability.  The Veteran has been 
advised of what is required to substantiate a TDIU claim.  
Accordingly, the Board finds that, on remand, following the 
completion of additional development on the Veteran's initial 
compensable rating claim for rheumatoid arthritis, the Veteran 
should be scheduled for VA examination with addresses the impact 
of his service-connected disabilities on his employability.

The appellant is seeking service connection for hypertension as 
to include as secondary to his service connected arthritis.  At 
the August 2010 hearing he testified that the pain he experiences 
caused and/or aggravated his hypertension.  The appellant has not 
been afforded a VA examination to determine whether there is any 
relationship between his service connected arthritis and his 
hypertension.  An examination must be provided.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Similarly, the appellant has alleged that his peptic ulcer 
disease was caused by and/or aggravated by his service connected 
arthritis.  Post-service treatment records show notations of 
history of peptic ulcer disease, gastrointestinal ulcer, 
gastritis and "rule out" peptic ulcer disease.  Indeed VA 
outpatient treatment in May 2005, show an assessment including 
stable peptic ulcer disease on omeprazole.  The appellant has not 
been provided a VA examination regarding his claim for service 
connection for peptic ulcer disease.  An examination must be 
provided.  McLendon, supra.

The RO/AMC also should attempt to obtain the Veteran's up-to-date 
VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Contact the Veteran and/or his service 
representative ask them to identify all VA 
and non-VA clinicians who have treated him 
for his service-connected rheumatoid 
arthritis since his separation from active 
service.  Advise the Veteran not to re-
submit any medical records already 
submitted.  Obtain all VA treatment records 
which have not been obtained already.  Once 
signed releases are received from the 
Veteran, obtain all private treatment records 
which have not been obtained already.  A copy 
of any response(s), to include a negative 
reply and any records obtained, should be 
included in the claims file and communicated 
to the Veteran.

2.  Then, schedule the Veteran for 
appropriate VA examination(s) to determine 
the current nature and severity of his 
service-connected rheumatoid arthritis.  The 
claims file must be provided to the 
examiner(s) for review.  Based on a review 
of the Veteran's claims file and the results 
of his physical examination, the examiner(s) 
should state whether the Veteran's service-
connected rheumatoid arthritis is an active 
process.  If so, then the examiner(s) should 
state whether the Veteran's service-connected 
rheumatoid arthritis is manifested by 
1 or 2 exacerbations a year in a well-
established diagnosis, symptoms productive of 
definite impairment of health objectively 
supported by examination findings or 
incapacitating exacerbations occurring 3 or 
more times a year, with constitutional 
manifestations associated with active joint 
involvement that are less than totally 
incapacitating but with weight loss and 
anemia productive of severe impairment or 
health or severely incapacitating 
exacerbations occurring 4 or more times a 
year or a lesser number over prolonged 
periods, or with constitutional 
manifestations associated with active joint 
involvement or totally incapacitating.  In 
rendering their opinion, the examiner must 
note that service connection is in effect for 
rheumatoid arthritis including the subset 
condition of palindromic rheumatism.  A 
complete rationale must be provided for any 
opinion(s) expressed.

3.  The RO should schedule a VA examination 
to determine the nature and etiology of the 
appellant's hypertension and peptic ulcer 
disease.  The examiner should confirm the 
diagnosis of hypertension and peptic ulcer 
disease.  For each of the specified 
disabilities, the examiner must provide an 
opinion as to whether the hypertension and 
peptic ulcer disease were caused by or 
aggravated by service, were caused by or 
aggravated by the service connected 
arthritis, or whether such relationship is 
unlikely.  A complete rationale for any 
opinion rendered must be provided.  

4.  Thereafter, readjudicate the Veteran's 
claim for an initial compensable rating for 
rheumatoid arthritis.  If the benefits sought 
on appeal remain denied, the Veteran and his 
service representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response. 

5.  Then, schedule the Veteran for 
appropriate VA examination to determine the 
effects of his service-connected disabilities 
on his ability to obtain and maintain 
employment.  The claims file must be 
provided to the examiner(s) for review.  
The examiner(s) is asked to obtain a complete 
occupational history from the Veteran, if 
possible, and to provide an opinion as to 
whether, following a review of the claims 
file and physical examination of the Veteran, 
the Veteran's service-connected disabilities, 
alone or in combination, render him unable to 
secure or follow a substantially gainful 
occupation (more than marginal employment).  
A complete rationale must be provided for any 
opinion expressed.

6.  Thereafter, readjudicate the Veteran's 
claim of entitlement to a TDIU.  If the 
benefits sought on appeal remain denied, the 
Veteran and his service representative should 
be provided a supplemental statement of the 
case.  An appropriate period of time should 
be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
E. VELEZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


